DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 contains the limitation of “a second external lens and a central lens”. Claim 4 continues with “the two external lenses are negative refraction”.  It is not understood how many lenses are being disclosed in the limitations. The examiner is taking the stand that what is being claimed is that the triplet lens contains three lenses with two outside lenses surrounding an internal lens with a focal structure of negative, positive, negative.

Claims 2-3 and 5-8 are rejected as depending on rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 5-8 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by MineFuji (US 2016/0363746).


a front lens group (40a), which is disposed on an optical axis (para. 0057), and the front lens group comprises:
a first lens group (41) for receiving light from the display element, the first lens group having a first focal length (para. 0057-0058);
a second lens group (42) for receiving light from the first lens group (para. 0057, 0059); 
and a rear lens group comprising a curved mirror for reflecting light passing from the display element through the first lens group and the second lens group, the curved mirror having a second focal length (para. 0057), 
the absolute value of the ratio of the second focal length to the first focal length is greater than 0.7 and less than 1.3 (calculated from table 1: f1 = 32.08mm; f2 = 29.13 mm); f2/f1 = 0.91),
where the distance from the apex of the lens of the first lens group closest to the display element along the optical axis to the apex of the lens of the second lens group furthest from the display element is defined as a total length of the front lens group (table 1: surface 1-24; l1 = 130.3 mm),
 the distance from the apex of the lens of the first lens group closest to the display element to the center point of the curved mirror in the direction of the optical axis is defined as a total lens length (table 1: surface 1 -25; l2 =248 mm), 


Regarding claim 2 Minefuji teaches (figs. 3-4, 9, 14, and 19) a reflective wide-angle lens, where the front lens group has the same optical axis as the rear lens group (see figs. figs. 3-4, 9, 14, and 19).

Regarding claim 5 Minefuji teaches (figs. 3-4, 9, 14, and 19) a reflective wide-angle lens, where the second lens group comprises at least two aspherical lenses (table 1: L8 (surfaces 16,17), L12 (surfaces 23,24)) and two spherical lenses (L7 (surfaces 14,15); L9 (surfaces 18,19).

Regarding claim 6 Minefuji teaches (figs. 3-4, 9, 14, and 19) a reflective wide-angle lens, where the second lens group comprises at least two aspherical lenses (table 1: L8 (surfaces 16,17), L12 (surfaces 23,24)) and a double cemented lens (L10, L11: (surfaces 20,21,22)) .

Regarding claim 7 Minefuji teaches (figs. 3-4, 9, 14, and 19) a reflective wide-angle lens, where the curved mirror is a concave optical symmetric aspheric mirror (table 1: surface 25).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MineFuji (US 2016/0363746).

Regarding claim 3 Minefuji teaches (figs. 3-4, 9, 14, and 19) a reflective wide-angle lens, except where the first lens group comprises at least a triple cemented lens, an aspherical lens, and two spherical lenses. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lens system as taught by Minefuji with a cemented lens triplet for the benefit of decrease chromatic aberration in the system.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of reference does not teach the first lens group containing a triplet lens where the lens consists of negative, positive, negative focal power structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Minefuji (US2009/0116124), HSU (2014/0049813), HSU (2015/0185452), and Chen (US 10,928,612) teach similar lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872